Citation Nr: 0208624	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  94-18 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder 
(dominant) acromioclavicular (AC) joint arthritis, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for left knee 
chondromalacia patella, currently evaluated as 20 percent 
disabling.

4.  Entitlement to a compensable evaluation for right great 
toe postoperative ganglion.

5.  Entitlement to a compensable evaluation for left os 
calcis fracture.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1962, and from October 1974 to January 1979.  

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a 
compensable rating for his right shoulder disorder and 
ratings in excess of 10 percent for chondromalacia of the 
left patella and chondromalacia of the right patella, 
postoperative, with mild numbness.  Thereafter, an October 
1995 rating decision increased the rating for the veteran's 
right shoulder disability and each knee to 20 percent, 
effective from May 21, 1993.  The veteran has continued the 
appeal as to these issues.  

The Board also notes that the original claim on appeal also 
included a claim for a compensable rating for bilateral high 
frequency hearing loss.  The record further reflects, 
however, that the veteran withdrew this claim from his appeal 
in a written statement submitted to the regional office (RO) 
in April 2000.  Therefore, this matter is no longer a subject 
for current appellate consideration.  38 C.F.R. § 20.204(b) 
(2001).

The Board further observes that the veteran recently 
requested another hearing before a member of the Board in 
June 2002.  He was subsequently advised by the Board that he 
had already been afforded with such a hearing in May 2002, 
and that under such circumstances, an additional hearing 
would not be provided.


FINDINGS OF FACT

1.  The veteran's right shoulder (dominant) AC joint 
arthritis is manifested by symptoms in an unexceptional 
disability picture that restrict motion to less than 90 
degrees. 

2.  The veteran's right knee chondromalacia patella is 
manifested by symptoms in an unexceptional disability picture 
that cause moderate impairment.

3.  The veteran's left knee chondromalacia patella is 
manifested by symptoms in an unexceptional disability picture 
that approximate moderate but not severe left knee 
impairment.

4.  The veteran's right great toe postoperative ganglion is 
manifested by symptoms in an unexceptional disability picture 
that does not limit function of the affected part.  

5.  A right great toe scar is painful and tender.

6.  The veteran's left os calcis fracture is manifested by 
symptoms in an unexceptional disability picture that does not 
more nearly approximate moderate or marked deformity.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent, but not higher, rating for 
right shoulder (dominant) AC joint arthritis has been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5201 (2001).

2.  The criteria for an increased rating for right knee 
chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257 (2001).

3.  The criteria for an increased evaluation for left knee 
chondromalacia patella have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257 (2001).

4.  The criteria for an increased evaluation for right great 
toe postoperative ganglion have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.118, Diagnostic Code 7805 (2001).

5.  The criteria for a 10 percent evaluation for a tender and 
painful right great toe scar have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.118, Diagnostic 
Code 7804 (2001).

6.  The criteria for an increased evaluation for left os 
calcis fracture have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5273 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established by the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  The veteran 
has been afforded multiple and comprehensive Department of 
Veterans Affairs (VA) joint examinations since the filing of 
his claim in May 1993, and there is ample evidence that 
multiple examiners have considered the veteran's pain, where 
applicable and to the extent possible, in satisfaction with 
the requirements established in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The Board further notes that the 
veteran has been advised of his rights under the VCAA and 
that his new representative has not chosen to contend that 
the rating examinations are inadequate or that this matter 
requires further medical development.  In addition, the Board 
finds that the veteran has been placed on notice of the 
pertinent law and regulations governing his claims for 
increased ratings and that any further delay in what has 
already been a lengthy appellate process is unnecessary and 
unwarranted.

The history of these multiple musculoskeletal disabilities 
shows that service connection for chondromalacia of each 
patella and residuals of left os calcis fracture was 
established by a rating decision in February 1979.  At that 
time, right patella chondromalacia was assigned a 20 percent 
rating and left patella chondromalacia was assigned a 10 
percent evaluation.  Residuals of left os calcis fracture was 
assigned a 10 percent evaluation.  The RO noted that the 
veteran had been discharged for bilateral chondromalacia with 
surgical intervention on the right in February 1977, and 
healing fracture of the os calcis due to an injury in August 
1978.

Thereafter, an August 1979 rating decision decreased the 
rating for right patella chondromalacia to 10 percent, 
effective from November 1, 1979, continued the 10 percent 
evaluations for the veteran's left knee and left os calcis 
fracture, and also established service connection for right 
great toe postoperative ganglion and right AC joint 
arthritis, both of which were assigned noncompensable 
ratings.  Examination at this time of the knees revealed the 
lack of a right patella with no instability or tenderness, a 
well-healed surgical scar, some tenderness at the Achilles 
tendon insertion region on the posterior os calcis and at the 
right glenohumeral joint.  Examination of the right great toe 
also revealed a well-healed scar and X-rays of the right 
shoulder were interpreted to reveal low-grade degenerative 
changes of the right AC joint.  Following additional VA 
examination in February 1980, the ratings of each of these 
disabilities were continued.

A November 1980 Board decision denied increased ratings for 
the veteran's right knee disorder, left os calcis fracture, 
right great toe posterior ganglion and right AC joint 
arthritis.  The Board found that the right knee was without 
any instability, limitation of flexion or extension, there 
was no evidence of right AC joint arthritis or limitation of 
motion of that joint, there was only faint nontender scarring 
with numbness in the area of the ganglion of the right great 
toe without limitation, and there was no limitation 
associated with the veteran's left os calcis fracture.

Following the veteran claim for increased ratings filed in 
May 1993, the RO obtained a VA outpatient record from April 
1993 that reflects complaints of left knee swelling and right 
shoulder and left ankle pain.  The veteran reported a history 
of right shoulder injury in service, in addition to surgery 
to the right patella and a fractured left ankle.  The 
diagnosis was chondromalacia of the patella.

A November 1993 rating decision continued the ratings for 
these service-connected disabilities.

Additional private medical records received in April 1995 for 
the period of April 1992 to October 1994, indicate that the 
veteran reported bilateral knee, right shoulder an elbow 
problems. 

Private records from August 1994 reflect that the veteran had 
reported for a second opinion on possible left knee surgery.  
Examination revealed some crepitus and arthroscopic 
debridement was found to be indicated.  

An operative report from M. A. Hospital reflects that in 
October 1994, the veteran underwent left knee arthroscopy 
with debridement of the medial and lateral femoral condyles 
and patella. 

VA joints examination in March 1995 revealed that the 
veteran's complaints were largely with both knees and 
principally the patella.  It was also noted that the veteran 
had a history of a left heel bone fracture, ganglion on the 
right great toe, and right AC joint arthritis.  His right 
knee continued to produce pain, particularly on the lateral 
aspect with an occasional snapping sensation over the lateral 
aspect of the right femoral condyle.  The left os calcis 
fracture reportedly was caused when the veteran was bumped 
off of a rail car, and he still reported occasional pain in 
the left heel and ankle, and pain in the left knee.  He also 
complained of some tenderness below the right great toe but 
stated that it otherwise functioned satisfactorily.  

Physical examination of the left knee revealed a range of 
motion from 0 to 120 degrees and a well-healed medial 
parapatellar scar from the patellectomy in 1977.  With the 
lack of patella, there was a tight band overlying the 
anterior aspect of the lateral femoral condyle.  The left 
kneecap displayed a marked degree of crepitation on grinding 
against the underlying femur with full range of motion in the 
left knee joint.  There was also some tenderness over the 
rotator cuff of the right shoulder and the veteran reportedly 
had some difficulty in raising his right upper extremity 
above the shoulder level with pain in the right shoulder.  X-
rays of the right knee were interpreted to reveal some 
lipping of the bone on the lateral aspect of the right knee 
joint laterally indicating the presence of early 
osteoarthritic changes at least in the compartment of the 
right knee but also by history in the medical compartment.  
X-rays of the feet were not found to reflect an old os calcis 
fracture in either foot.  X-rays of the right shoulder showed 
some irregularity of the right AC joint but was otherwise 
negative.  The diagnosis was history of severe chondromalacia 
of both kneecaps, the right with a history of complete 
patellectomy in 1977 and evidence of early osteoarthritic 
changes and mild limitation of motion lacking the last 20 
degrees of flexion with moderate impairment of function, 
chondromalacia of the right patella with cartilage 
degeneration of the articular cartilage of the femoral 
condyles with mild to moderate impairment of right knee joint 
function, and possible rotator cuff tendinitis and arthritis 
of the right AC joint with mild impairment of right shoulder 
function.

An additional VA outpatient record received in November 1995 
reflects that the veteran's complaints included pain in the 
elbow, right greater than left, shoulders, knees and ankles 
since about 1979, with worsening in the last months.  

Private medical records for the period of May to October 1996 
reflect that in May 1996, the veteran reportedly fell ten 
feet off a roof and landed on his left heel.  It was noted 
that he apparently broke the same heel years earlier and had 
previous surgeries to his knees.  X-rays were interpreted to 
reveal a fracture of the os calcis with the subtalar joint 
significantly depressed.  A hospital admission report 
reflects and impression of compression fracture of the left 
os calcis.  The operative report indicates that the veteran 
had blown out the very bottom of the os calcis, and that 
after the bottom of the os calcis was broken out, those 
contents were then driven down.  Postoperative X-rays were 
interpreted to reveal open reduction and internal fixation of 
a calcaneus fracture.  The discharge summary notes that the 
veteran sustained a comminuted os calcis fracture with 
depression of the subtalar joint as a result of a fall from a 
roof.  

A tarsal tunnel release and neurolysis of the tibial and 
plantar nerves with removal of deep hardware was conducted in 
September 1996 and in October 1996, the veteran reported 
immediate improvement in his pain from this procedure.  
Examination at this time revealed a well-healed incision over 
the medial aspect of the ankle and foot.  There was ankle 
dorsiflexion of 5 degrees, plantar flexion of about 30 
degrees, and inversion/eversion remained limited because of 
the calcaneal fracture.  

VA joints examination in November 1996 revealed that the 
examiner was to consider the veteran's pain in the process of 
evaluating multiple orthopedic conditions.  The veteran 
currently complained of numbness over the lateral aspect of 
the right knee with grinding, and also problems with the left 
knee.  Due to his symptoms, he was unable to squat, carry 
things, and his knees were painful.  The veteran also noted 
his prior in-service injury to his left heel and right great 
toe ganglionectomy with residual numbness on the right great 
toe in the area of the incision on the plantar ulnar aspect 
adjacent to the first web space.  The examiner also noted the 
veteran's more recent severe injury to the left os calcis.

Physical examination revealed that the veteran walked with an 
antalgic stiff subtalar limp on the left.  Examination of the 
AC joints revealed them to be symmetrical and without 
deformity, although there was some tenderness on the right.  
There was no effusion in either joint.  The range of motion 
of the shoulders produced crepitus bilaterally but greater on 
the left.  The right shoulder motion was limited in active 
and passive ranges, with active at 120 degrees flexion and 
abduction, and passive at 140 degrees flexion and abduction.  
Examination of the lower extremities demonstrated atrophy of 
the left thigh and calf which the examiner believed was 
secondary to his recent injury with resultant fracture and 
subsequent surgery to the left os calcis.  This atrophy was 
found to be related to disuse.  

Examination of the veteran's knees demonstrated a residual 
postoperative scar with hyperesthesia lateral to the scar.  
There was slight quadriceps tendon femoral crepitus on the 
right.  No effusion or swelling was noted in either knee.  
Knee range of motion was from 0 to 125 on the right and from 
0 to 145 on the left, and both knees were considered stable 
with negative McMurray maneuvers.  Examination of the right 
foot demonstrated a residual scar on the plantar aspect of 
the right large toe metatarsal phalangeal joints adjacent to 
the first web space and there was hyperesthesia along the 
ulnar aspect of the large toe plantar surface.  Examination 
of the ankles themselves was unremarkable except for left 
ankle motion which was found to be reduced.  Examination of 
the left heel revealed the presence of two incisions in the 
same area with a smaller wound within a larger wound with 
some non-draining but prurient-type subcutaneous tissues.  
Adjacent to the lateral plantar aspect was hyperesthesia.  X-
rays of the left ankle joint revealed healing or healed 
compression fracture of the canyons and X-rays of the left 
foot revealed severe osteoporosis.  

The overall diagnosis included right AC arthrosis, partial 
right shoulder ankylosis secondary to AC arthrosis, 
postoperative patellectomy on the right knee, gonalgia 
paresthetica of the right knee, left patella chondromalacia, 
postoperative ganglionectomy metatarsophalangeal joint of the 
right large toe, neuropathy interdigital nerve ulnar aspect 
of the right large toe, os calcis fracture time two, wound 
dehiscence secondary to os calcis fracture times two, 
neuropathy of the veteran's left lateral plantar nerve, 
ankylosis of the left subtalar joint, atrophy of the left 
lower extremity, bursitis of the left hip, and sprain of the 
left tibiofibular joint.  In the examiner's discussion, the 
examiner commented that while he believed that the veteran 
had chronic pain, it was moderate in nature.  With respect to 
the effect of pain on functional use, the examiner commented 
that that was undeterminable without examining the veteran 
during flare-up periods.  With respect to the effect of the 
fall of 1996, the examiner indicated that the fall did not 
affect the right AC joint, shoulder, knee or foot, but 
affected his left lower extremity significantly.  He further 
commented that it was his belief that the veteran's current 
symptoms in his left lower extremity, his limp, his stiffness 
and the difficulty he was complaining about in his left lower 
extremity was due to his fall in May 1996.  The examiner also 
believed that the veteran's left patella chondromalacia was 
mild in nature and contributed only in a mild amount to his 
complaints to the left lower extremity.  The examiner did not 
find any evidence to suggest that the fall in May 1996 added 
any additional injury to the veteran's chondromalacia on the 
left.

VA bones examination in August 1997 revealed that the veteran 
continued to complain of pain in his right knee, had 
difficulty standing, had numbness in the area of the incision 
on the right great toe but not currently, and continued right 
shoulder limited motion and pain.  When he had this pain, he 
would make an effort to elevate the shoulder above the 
horizontal position.  The examiner further noted that the 
veteran developed degenerative arthritis in the left knee in 
1992 and later had a left knee arthroscopy.  The examiner 
also noted the veteran's previous injuries to the left ankle.  
The veteran reported that since the surgical repair in 
September 1996, he had not been able to have any motion in 
the ankle and there was sensitivity in the sole of the foot.  
The veteran further reported that he could only due a limited 
amount of work because of the pain in his ankles, knees and 
shoulder.

Physical examination revealed crepitation in the motion of 
the right shoulder and some tenderness in the AC joint.  The 
veteran could flex the shoulder to 180 degrees but had only 
90 degrees of abduction.  He also had 10 degrees of adduction 
and 80 degrees of internal and external rotation.  The right 
knee had a surgical scar and some crepitation on flexion and 
extension, with a motion range of 0 to 110 degrees.  The left 
knee had some small scars from "trocars" and some 
crepitation on extension and flexion.  No scar was noted on 
the right great toe and there was sensation to pinprick in 
the anterior and posterior surface of the toe.  There was an 
8 centimeter scar on the medial aspect of the left calcaneus 
but no tenderness on palpation.  The left ankle had 10 
degrees of plantar flexion and 5 degrees of dorsiflexion, but 
no inversion or eversion.  Examination of all joints revealed 
no tenderness exhibiting pain on motion and it was the 
examiner's opinion that the 1996 left os calcis fracture had 
no relation to the previous fracture of the left ankle.  The 
impression was degenerative arthritis of the right shoulder, 
degenerative arthritis of the right knee, previous 
patellectomy of the right knee, degenerative arthritis and 
chondromalacia of the left knee, previous fracture of the 
left foot, fractured os calcis left foot, and ankylosis of 
the left ankle.

In a written attachment to the veteran's September 1998 
substantive appeal, the veteran noted the extensive treatment 
he had received for his left heel problem since his accident 
in May 1996.

A May 1999 statement from the veteran's employer indicates 
that following the veteran's surgery in April 1998, the 
veteran experienced problems standing for long periods of 
time and using certain equipment.  It was noted that the 
veteran continued to be qualified for his position but that 
his foot had placed limitations on what he could do.

In May 1999, the veteran sought service connection for a 
right elbow disorder as secondary to his right shoulder 
arthritis.

VA joints examination in June 1999 did not reflect the 
examiner's possession or review of the claims file and 
revealed the veteran's report of decreased motion in the 
right shoulder, left heel and left ankle and pain in these 
areas.  The examiner commented that the veteran favored the 
left foot and range of motion limitations were noted in the 
left foot, left ankle, and right shoulder.  The left ankle 
could dorsiflex only 3 degrees and plantar flex only 5 
degrees.  The right ankle could dorsiflex 10 degrees and 
plantar flex 12 degrees.  There was no inversion or eversion 
in the left ankle, and there were several scars on the left 
heel.  The veteran had limited ability to squat and could not 
walk on his toes or heels.  The right shoulder could only 
abduct and extend to 90 degrees, slightly more by pulling in 
the elbow close to the chest.  The left knee patella was able 
to be moved freely without pain and the right patella had 
been removed and there were palpable rough joint surfaces in 
the right knee.  The veteran was able to extend both knees to 
180 degrees and in a sitting position, he could flex the 
right knee to 95 degrees and the left to 110.  There was no 
evidence of ligament laxity in either knee.  X-rays of the 
right shoulder and left ankle revealed osteoporosis, with the 
left foot further revealing fused talocalcaneal and 
cubocalcaneal joints.  

The impression was status post fracture of the left os 
calcis, status post multiple operations on the left os 
calcis, hyperthesia in the left foot medical and lateral, 
reduced range of motion of the left foot and ankle, status 
post removal of the right patella, DJD and post-traumatic 
arthritis of the right knee, chondromalacia left patella, 
status post removal of a ganglion on the undersurface of the 
right hallux, right shoulder impingement with decreased range 
of motion, and post surgical paresthesia, experienced as a 
burning pain in the right great toe.  The June 1999 VA joints 
examiner commented that the probable cause of the problems in 
the right shoulder, left heel and foot, and both knees were 
jumping injuries and definitely affected his employment by 
limiting his assignments.  The examiner further noted that 
daily activities were limited with no excessive standing, 
walking or lifting, and no lifting of weights over forty 
pounds.

A December 1999 rating decision denied service connection for 
a right elbow disorder.

At the veteran's personal hearing in April 2000, the veteran 
testified that he had had difficulty with his right great toe 
ever since the removal of a cyst in "1987" (transcript (T.) 
at pp. 2-3).  More specifically, the veteran indicated that 
since that surgery, he had a constant burning pain underneath 
his toe when he walked and at other times, and that the pain 
was at the bottom of the toe in the joint itself (T. at p. 
3).  There was pain mostly with walking (T. at p. 3).  The 
scar tissue itself was also sensitive to tenderness and 
pressure when contacting his shoes or socks (T. at p. 3).  As 
for the knees, the veteran indicated that the right was worse 
than the left (T. at p. 4).  This was also the knee from 
which the kneecap was removed and movement was more limited 
(T. at p. 4).  There were also frequent instances of 
swelling, periodic locking and popping, and times when it 
would give way (T. at pp. 5-6).  He believed that there was 
about 15 degrees less movement in the right knee compared 
with the left (T. at p. 6).  

With respect to the left knee, the veteran indicated that it 
would also lock and pop similar to his right knee (T. at p. 
6).  There was also tenderness and swelling (T. at p. 6).  
The veteran indicated that he had been treated at the VA 
since his last VA examination in June 1999 (T. at p. 7).  The 
pain in the left knee prevented the veteran from walking long 
distances (T. at pp. 7-8).  He used a transcutaneous 
electrical nerve stimulation (TENS) unit for his right knee 
and primarily his right shoulder (T. at p. 8).  Recently, the 
veteran indicated that he could not raise his right major 
shoulder as high as he could before, noting that he was also 
unable to completely straighten the arm (T. at p. 9).  The 
veteran stated that he was currently unable to lift his right 
arm to shoulder level (T. at p. 10).  As for the left heel, 
the veteran maintained that he was experiencing pain in the 
heel prior to his fall in May 1996, and that he had been 
wearing a rubber foam cushion in his heel (T. at p. 11).  The 
veteran further maintained that the wearing of the cushion 
was recommended as a result of VA treatment he received in 
1979 (T. at p. 13).  He did not recall noticing a copy of 
those records in his claims file (T. at p. 13).  The veteran 
indicated that his shoulder and other disabilities had 
worsened since his previous VA examination (T. at p. 14).

VA joints examination in May 2000 revealed that the left foot 
had significantly limited range of motion and that the 
veteran had trouble walking over one block because of pain.  
The veteran was able to dorsiflex the left ankle only to 
neutral 0 or 90 degrees.  He could also only plantar flex the 
left ankle 5 degrees from the neutral 0 degrees or 90 degree 
position.  He could not invert or evert the left ankle at 
all.  There was functional ankylosis of the entire left foot 
and ankle assembly limited to not more than 5 percent of 
motion in any direction of the left ankle and/or the tarsal 
metatarsal articulations of the left foot.  The examiner also 
believed that the veteran had arthrodesis in the left foot, 
but did not have records available to review.

With regard to the toes, the veteran had almost normal motion 
in the toes of both feet, with plantar flexion about 5 
degrees in all 5 toes and dorsiflexion at 2 degrees in all 5 
toes on the 2 sides.  Pressure on and around the scars and 
ligaments of the ankle joint and the tarsus of the left foot 
and ankle revealed medium level tenderness in all areas with 
no swelling or deformity.  Regarding left patella 
chondromalacia, the examiner found no rough surface on 
manipulation or alternate flexion and extension of the left 
knee, and no periarticular thickening of the left knee.  He 
also found the left patella to be moveable and moderately 
tender, though not high-grade tenderness, and examination of 
the left knee revealed no rough surfaces.  Extension as not 
quite complete at 175 degrees or 5 degrees from 0, and 
flexion of the left knee was limited to 90 degrees in both 
the sitting and the supine position.  

The right knee exhibited significant chronic, static 
periarticular thickening.  Extension was limited to 5 degrees 
or 175 degrees.  Flexion was limited to 90 degrees in both 
sitting and supine positions.   He also failed to find any 
rough surfaces on palpation of the right knee in alternate 
flexion and extension.  Significant tenderness was noted in 
the right knee in all of the periarticular areas not 
considered to be high-grade but definite and not really 
localized.  No ligament laxity was found in either knee.

Regarding the right AC joint, previous X-rays were noted to 
have indicated abnormalities.  The range of motion in the 
right shoulder was severely limited with abduction limited to 
80 degrees without the ability to carry the maneuver any 
additional degrees past 80.  Forward flexion was similarly 
limited.  Medial rotation of the right shoulder so that the 
veteran could grab the left shoulder was moderately painful 
at the extremes.  Posterior position medial rotation could 
only be accomplished to 5 degrees.  This limitation was 
interpreted by the examiner to indicate high-grade 
impingement of the right shoulder.  Postoperative residuals 
following removal of the ganglion cyst from the right great 
toe consisted of a scar on the plantar surface which was 
considered well-healed and only mildly tender, although 
subjectively, the veteran complained of pain there.  The 
range of motion in both great toes was equal and the veteran 
indicated that he wore thick socks to prevent pressure from 
shoes.  X-rays of the right toes revealed negative findings 
and X-rays of the left ankle joint revealed triple 
arthrodesis of the hindfoot.  

The impression was status post left os calcis most likely 
resulting in arthrodesis, functional ankylosis of the left 
ankle and foot assembly secondary to left os calcis fracture, 
left patella femoral pain syndrome, limitation of motion of 
the left ankle, status post excision of the right patella, 
medium to high-grade post-traumatic arthritis of the right 
knee secondary to repetitive stress and previous injuries, 
high-grade impingement of the right shoulder joint with 
severe limitation of motion, status post excision of ganglion 
under surface of the right great toe at the level of the 
first metatarsal phalangeal joint, and residual tenderness 
following removal of this ganglion under the right great toe.  
The examiner commented that the veteran clearly had residual 
disabilities in all of the areas described.

In October 2001, the veteran underwent arthroscopy and 
arthroscopic right partial medial and lateral meniscectomies, 
and the postoperative diagnosis was mild degenerative 
arthritis with torn right medial and lateral menisci, status 
post patellectomy.  A report from November 2001 reflects that 
the veteran now reported only mild pain in the right knee.

Private medical records from November 2001 indicate that the 
veteran complained chiefly of right shoulder pain but mild 
pain was still noted in the right knee.  In December 2001, 
the veteran underwent arthroscopy and arthroscopic right 
subacromial decompression and distal clavicle excision with 
mini rotator cuff repair.  The postoperative diagnosis was 
impingement syndrome, with right AC arthritis and torn 
supraspinatus tendon.  Later that month, it was indicated 
that the veteran was not wearing a right shoulder sling and 
was not having much pain, on examination, passive flexion was 
to 130 degrees.  

At the veteran's hearing before a member of the Board in May 
2002, the veteran testified that although his December 2001 
surgery had relieved his pain in the right shoulder, he was 
now unable to lift his right arm as high as he could 
previously (T. at p. 4).  He also reported decreased strength 
and his dissatisfaction with his previous VA examination in 
May 2000 (T. at pp. 4-5).  As for the right knee, following 
surgery in October 2001, the soreness was gone but he still 
reported that it would occasionally give way (T. at p. 7).  
He also indicated that the pain in the right knee was 
noticeably worse than the left (T. at p. 7).  He additionally 
noted that he experienced a burning sensation and tenderness 
in the scar related to his most recent right knee surgery and 
he maintained that there had always been numbness, stinging 
and burning in this area even before his surgery (T. at p. 
8).  The pain in his left knee was beginning to get worse 
with swelling, popping, grinding, and weakness (T. at pp. 7-
8).  The veteran also indicated that he experienced burning 
and tenderness in the area of the scar on his right great toe 
(T. at p. 9).  

As for the veteran's left os calcis fracture, the veteran 
noted that he had sought treatment from the VA in 1979 for 
pain resulting from his first injury and at that time, he was 
given a rubber insert to wear (T. at p. 10).  The veteran 
maintained that he suffered from the same left heel symptoms 
prior to his May 1996 accident as he did after that accident 
(T. at p. 11).  




II.  Rating Criteria and Analysis

First, although the evidence since 1993 does often reflect 
findings of abduction in the right dominant shoulder in 
excess of 90 degrees, the Board notes that VA examination in 
May 2000 revealed that the range of motion in the right 
shoulder was severely limited with abduction restricted to 80 
degrees without the ability to carry the maneuver any 
additional degrees past 80, and that forward flexion was 
similarly limited.  This and other limitations were 
interpreted by the examiner to indicate high-grade 
impingement of the right shoulder.  Thereafter, the Board 
does not infer much improvement in this service-connected 
disability, especially with the veteran undergoing right 
shoulder surgery in December 2001.  Thus, giving the veteran 
the benefit of the doubt, the Board finds that the 
manifestations of this disability more nearly approximate 
restricted motion to less than 90 degrees and a 30 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2001).  The next and highest evaluation under this 
diagnostic code is not indicated as there has never been a 
finding of limitation to 25 degrees.  The Board further finds 
that the rating of 30 percent is based on limitation of 
motion just within the outer limits for such rating and that 
the veteran's pain is clearly already being accounted for in 
the Board's assignment of the higher rating.  

The Board further notes that the veteran is not entitled to a 
totally separate rating for arthritis as the 30 percent 
rating is based on motion limitation.  Consequently, since 
arthritis is also rated on loss of motion, the use of that 
same limitation of motion to assign a separate 10 percent for 
arthritis would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14 (2001).  Clearly, the record does not reflect the kind 
of impairment of the humerus required for an even higher 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2001).  Accordingly, the Board finds that a 30 percent, but 
not higher, rating for the veteran's right AC joint arthritis 
is warranted.

The Board has determined that an increased evaluation is not 
warranted for the veteran's right knee chondromalacia.  The 
primary reason is that there is no objective evidence of 
recurrent subluxation or lateral instability in the knee.  
The loss of motion would not support a higher under Codes 
5260 and 5261.  A separate rating for arthritis of the knee 
is not indicated as service connection for that condition is 
not in effect.  The Board also notes that while the veteran 
has recently complained of a painful and tender scar 
associated with the right knee, this is related to his recent 
right knee surgery in October 2001 and has not been confirmed 
by objective examination.  Consequently, the Board also does 
not find that the veteran is currently entitled to a separate 
10 percent rating for a right knee scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).  

As for left knee chondromalacia, while the Board has 
similarly taken into account the veteran's complaints and 
findings of pain on functional use, this loss of motion is 
far less significant than that which has been demonstrated 
for the right knee, and such motion together with pain is 
amply compensated for in the existing 20 percent evaluation 
under Diagnostic Code 5257.  As was noted with respect to the 
veteran's right knee disorder, service connection for 
arthritis is not in effect.  

By the veteran's own admission, the right great toe 
disability is not manifested by any loss of motion, and there 
is otherwise no showing of limitation on functional use.  
However, the Board does note that there is evidence that the 
remnants of scarring associated with the removal of the 
veteran's ganglion cyst has been shown on objective 
examination to be tender and painful.  Thus, giving the 
veteran the benefit of the doubt, the Board does find that 
the veteran is entitlement to a separate 10 percent 
evaluation for right great toe scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  

Finally, with respect to the veteran's left os calcis 
fracture, the Board acknowledges that the evidence 
demonstrates that such disability is a source of significant 
pain and limitation and that the veteran maintains that such 
limitation is a residual of his in-service injury to that 
area.  In further support of this proposition, the veteran 
points to 1979 VA records demonstrating complaints and 
treatment of the left heel, and the veteran's use of rubber 
inserts at that time.  However, in examining the entire 
evidence of record during the period since May 21, 1993, the 
Board finds that prior to the veteran's post-service 
industrial accident in May 1996, the record does not 
demonstrate moderate or marked deformity in or around the 
left heel.  In addition, the Board finds that following the 
May 1996 accident, a preponderance of the evidence indicates 
that deformity and other disabling symptoms of the left foot 
and ankle are related to the veteran's industrial accident 
and not his in-service injury.  The veteran's statements 
contending that his left heel disability was manifested by 
the same level of disability prior to the May 1996 are of 
minimal probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

More specifically, pertinent treatment records for the period 
of May 21, 1993 to March 1995 lack any reference to 
complaints or treatment for the veteran's left heel disorder.  
In addition, VA examination in March 1995 revealed that the 
veteran's complaints were largely with both knees and 
principally the patella, and he only reported occasional pain 
in the left heel and ankle.  In fact, X-rays at this time of 
the feet were not found to reflect an old os calcis fracture 
in either foot.  Thereafter, while an additional VA 
outpatient record received in November 1995 reflects that the 
veteran's complaints included pain in the elbow, right 
greater than left, and shoulders, knees and ankles since 
about 1979, there were no specific complaints with respect to 
the veteran's left heel or foot.  

However, following the veteran's 10 to 12 foot fall off a 
roof in May 1996, the record reflects a significant and 
dramatic increase in the veteran's left heel and foot 
complaints.  Shortly after the fall, X-rays were interpreted 
to reveal a fracture of the os calcis with the subtalar joint 
significantly depressed.  In addition, a hospital admission 
report reflects an impression of compression fracture of the 
left os calcis.  The operative report indicates that the 
veteran had blown out the very bottom of the os calcis, and 
that after the bottom of the os calcis was broken out, those 
contents were then driven down.  Postoperative X-rays were 
interpreted to reveal open reduction and internal fixation of 
a calcaneus fracture.  The discharge summary notes that the 
veteran sustained a comminuted os calcis fracture with 
depression of the subtalar joint as a result of a fall from a 
roof.

Following the initial reduction of the left heel, the 
veteran's new injury was complicated by pain and a lack of 
sensation, and a tarsal tunnel release and neurolysis of the 
tibial and plantar nerves with removal of deep hardware was 
conducted in September 1996.  Thereafter, while the veteran 
reported improvement in his pain, the record reflects 
continued complaints relating to neuropathy of the veteran's 
left lateral plantar nerve, ankylosis of the left subtalar 
joint, and atrophy of the left lower extremity.

The Board finds that it is clear that there was no objective 
evidence of neuropathy, ankylosis or atrophy in connection 
with the old left os calcis fracture prior to the veteran's 
May 1996 accident, and the evidence in fact demonstrates at 
most occasional complaints of problems associated with this 
disability prior to the May 1996 accident.  In addition, a 
preponderance of the medical opinion evidence is also against 
any link between current manifestations of disability and the 
in-service injury.  In this regard, while it is true that the 
June 1999 VA joints examiner commented that the probable 
cause of the problems in the right shoulder, left heel and 
foot, and both knees were jumping injuries and definitely 
affected his employment by limiting his assignments, he did 
not indicate his review of the records relating to the 
veteran's fall in May 1996.  Moreover, the November 1996 VA 
examiner specifically commented that it was his belief that 
the veteran's current symptoms in his left lower extremity, 
his limp, his stiffness and the difficulty he was complaining 
about in his left lower extremity were due to his fall in May 
1996.  Accordingly, the Board finds that a preponderance of 
the evidence indicates that at the time of the veteran's 
post-service fall in May 1996, the veteran's left os calcis 
fracture was manifested by minor, if any, deformity with 
occasional discomfort and that the increase in disability 
that has resulted in multiple surgeries and residuals of 
neuropathy, ankylosis and atrophy is related to the May 1996 
accident.  Thus, a compensable evaluation for this disability 
is not warranted.  38 C.F.R. § 4.7, 4.71a, Diagnostic Code 
5273 (2001).

The Board also finds that higher ratings are not warranted 
under 38 C.F.R. § 3.321.  As to the disabilities presented, 
the Board can not conclude the disability picture as to the 
veteran's right AC joint arthritis, right and left knee 
chondromalacia, right great toe postoperative ganglion and 
in-service left os calcis fracture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.




ORDER

Entitlement to a 30 percent evaluation for right (dominant) 
AC joint arthritis is granted, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.

Entitlement to an evaluation in excess of 20 percent for 
right knee chondromalacia is denied.

Entitlement to an evaluation in excess of 20 percent for left 
knee chondromalacia patella is denied.

Entitlement to a compensable evaluation for right great toe 
postoperative ganglion is denied.

Entitlement to a 10 percent evaluation for right great toe 
scar is granted, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.

Entitlement to a compensable evaluation for left os calcis 
fracture is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

